COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-211-CR


CONNIE RAY PALMER                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE

                                   ------------

           FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Connie Ray Palmer pleaded true to the allegation in the State’s

motion to adjudicate his guilt. The trial court adjudicated him guilty of the

offense of aggravated robbery and, pursuant to a plea agreement, sentenced

him to thirty-five years’ confinement.      Palmer waived his right to appeal in

conjunction with the plea agreement, and the trial court’s rule 25.2(d)



     1
         … See Tex. R. App. P. 47.4.
certification reflects that waiver.   See Dears v. State, 154 S.W.3d 610,

614–15 (Tex. Crim. App. 2005); Blanco v. State, 18 S.W.3d 218, 219–20

(Tex. Crim. App. 2000). Palmer’s response to our June 23, 2009 jurisdictional

inquiry letter does not show grounds for continuing the appeal. Accordingly,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(d),

42.3(a), 43.2(f).

                                               PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 6, 2009




                                       2